This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 NEW MEXICO MEDICAL BOARD,

 3          Appellee-Respondent,

 4 v.                                                                    No. A-1-CA-36460

 5 WALTER RAY SEIDEL, JR., M.D.,

 6          Appellant-Petitioner.

 7 APPEAL FROM THE DISTRICT COURT OF LINCOLN COUNTY
 8 Jerry H. Ritter Jr., District Judge

 9 Richard B. Word
10 Santa Fe, NM

11 for Appellee

12 Miguel Garcia
13 Alamogordo, NM

14 for Appellant

15                                 MEMORANDUM OPINION

16 SUTIN, Judge.

17   {1}    Appellant-Petitioner filed a petition for writ of certiorari, seeking review of

18 disciplinary action taken by Appellee-Respondent. We granted the petition and issued
 1 a calendar notice proposing to reverse and remand. Appellee-Respondent has filed

 2 a responsive memorandum indicating that it does not oppose our proposed summary

 3 disposition. Appellant-Petitioner has filed no response, and the deadline to do so has

 4 passed.

 5   {2}   Accordingly, for the reasons previously stated in the notice of proposed

 6 summary disposition, we reverse and remand for further proceedings consistent with

 7 due process considerations.

 8   {3}   IT IS SO ORDERED.



 9                                         __________________________________
10                                         JONATHAN B. SUTIN, Judge


11 WE CONCUR:



12 _______________________________
13 LINDA M. VANZI, Chief Judge



14 _______________________________
15 JULIE J. VARGAS, Judge




                                             2